DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Response to Amendment
The amendment filed on 11/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/12/2021 concerning the amended claims have been fully considered and the amendments overcome the rejections set forth in the office action having notification date of 08/12/2021.   
	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 1-6 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to claim two distinct "an augmented-reality image" one at lines 8-10 and one at lines 20 and 21.  Lines 14 and 15 claim “wherein the sensing system comprises a display device or a projection apparatus that displays or projects the augmented-reality image and the candidate augmented-reality image”.  This claim is unclear as to which "an augmented-reality image" is the subject in the claimed “wherein the sensing system comprises a display device or a projection apparatus that displays or projects the augmented-reality image and the candidate augmented-reality image”.  Thus, claim 1 fails to clearly claim that which is displayed or projected.  

Independent claims 4, 5, and 6 correspond to claim 1 and each claim two distinct "an augmented-reality image" and each are indefinite for the same reason given for claim 1. 
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chun et al., US Patent Application Publication No. 20190020721, describes in the abstract “determining a detection area of the sensor on the basis of the constituent image and sensor information; and displaying the determined detection area on the constituent image” and describes in paragraph [0075] “In addition, a method that highlights not only the position of the sensor but also the detection area of a sensor of a particular type may be used, thereby displaying a blind spot of the particular sensor in a reversed manner.”.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or suggest in the context of claim 1
a display device or a projection apparatus that displays or projects the augmented-reality image and the candidate augmented-reality image where the augmented-reality image is a combination of both “an augmented-reality image that corresponds to the first target in which a predetermined parameter is equal to or greater than a first threshold” and “an augmented-reality image that corresponds to a detection area of the detecting device”.  Modifying Madden’s image capture device 383’s detection area with Chun would not result in the claimed “an augmented-reality image that corresponds to a detection area of the detecting device”.  Modifying Misawa’s image input section 10’s detection area with Chun would not result in the claimed “an augmented-reality image that corresponds to a detection area of the detecting device”.  Thus, an amended claim 1 claiming a display device or a projection apparatus that displays or projects the augmented-reality image and the candidate augmented-reality image where the augmented-reality image is a combination of both “an augmented-reality image that corresponds to the first target in which a predetermined parameter is equal to or greater than a first threshold” and “an augmented-reality image that corresponds to a detection area of the detecting device” would overcome these two references as well as the 
	The above prior art analysis applies to each of corresponding independent claims 4, 5, and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 




JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613